United States Court of Appeals
                      For the First Circuit


No. 16-2503

                     UNITED STATES OF AMERICA,

                             Appellee,

                                v.

                    ADOLFO LEÓN GARCÍA-SIERRA,

                       Defendant, Appellant.


           APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

          [Hon. Francisco A. Besosa, U.S. District Judge]


                              Before

                        Howard, Chief Judge,
                      Kayatta, Circuit Judge,
                   and Torresen, District Judge.*


          Linda A. Backiel for Appellant.
          Kaitlin E. Paulson, Attorney, Appellate Section,
Criminal Division, U.S. Department of Justice, with whom John P.
Cronan, Acting Assistant Attorney General, Rosa Emilia Rodríguez-
Vélez, United States Attorney, and Mariana E. Bauza Almonte,
Assistant United States Attorney, were on brief, for Appellee.


                           April 7, 2021




    *   Of the District of Maine, sitting by designation.
           HOWARD,    Chief    Judge.       Adolfo       León    García-Sierra

("García") was convicted by a jury of conspiring to commit drug

trafficking offenses and was sentenced to a term of imprisonment

of 224 months and 8 days.          He appeals both from his convictions

and from his sentence, arguing that the erroneous admission of

certain evidence tainted the verdicts and that his sentence is

unreasonable.     After determining that there was trial error but

that it was harmless, we affirm the convictions.                We do, however,

remand for resentencing.

                              I. BACKGROUND

           The indictment alleged a drug importation operation

involving the shipment of large amounts of cocaine from South

America to Puerto Rico between August 2012 and June 2014.                 García

was charged with conspiracy to possess with intent to distribute

a   controlled   substance    in   violation   of   21    U.S.C.    §   846   and

conspiracy to import narcotics into the United States in violation

of 21 U.S.C. § 963.

           By way of background to García's legal challenges, we

briefly sketch the central evidence presented during García's

trial -- employing a "balanced-presentation" approach as we did in

United States v. Rodríguez-Soler, 773 F.3d 289, 290 (1st Cir. 2014)

-- as well as the sentence he received thereafter.                      We leave

further elaboration of the facts to our discussion of each of

García's claims.


                                    - 2 -
  A. The December 2012 Rescue at Sea

           The first witness at trial was Julio Ruiz, a member of

the Coast Guard stationed in San Juan, Puerto Rico. Ruiz testified

that in December 2012, he responded to a report made by a shipping

vessel that had observed a small boat adrift about fifteen miles

offshore with two persons aboard, calling for help.    Ruiz located

the small boat and rescued its two occupants, one of whom was

García.    Ruiz testified that this search-and-rescue stood out to

him because the persons on board lacked documents, and the stories

they told "seemed odd."    They had explained that they had been on

a larger ship that had sunk very quickly and that they had escaped

from the sinking vessel onto the small boat on which they were

found.    This story seemed odd to Ruiz because the Coast Guard had

received no report of a large ship in distress, because large ships

do not sink quickly, and because when they do sink, they leave an

oil sheen on the water, of which there was no trace.          After

completing the rescue, the Coast Guard transferred the two persons

to the Customs and Border Protection agency.

  B. Testimony by Agent De Jesús

           This curious story was followed by the testimony of FBI

Agent Juan De Jesús.   De Jesús testified that around November 2012

he had been investigating an organization which, according to an

unnamed source, was in the business of smuggling cocaine from South

America to Puerto Rico by sea.    In December of that year, De Jesús


                                 - 3 -
"was advised that two persons matching the modus operandi of the

organization had been rescued out at sea."     De Jesús eventually

interviewed each of these two persons, one of whom was García.   De

Jesús testified that during his interview with García, García

explained to him that, prior to their rescue by the Coast Guard,

he and his companion had been on a shipping vessel en route to the

Dominican Republic for the purpose of transporting gasoil to

Venezuela.

          De Jesús testified that García's shipwreck companion

provided him with a similar but slightly different story: that he

and García had been on a shipping vessel en route to the Dominican

Republic for the purpose of transporting large amounts of cash.

De Jesús proceeded to describe how García's companion eventually

agreed to serve as an informant and began supplying De Jesús with

ongoing updates about cocaine trafficking activity between South

America and the Caribbean.   De Jesús testified how the informant's

assistance ultimately enabled law enforcement to seize a large

shipment of cocaine upon its arrival in Puerto Rico's Guayanilla

Bay in October 2013.

  C. The October 2013 Seizure

          The testimony by Agent De Jesús was followed by testimony

from seven different witnesses all concerning the details of the

law enforcement operation that resulted in the seizure of the

cocaine shipment in Guayanilla Bay in October 2013.   This evidence


                                - 4 -
is both voluminous and uncontested on appeal.      It suffices for our

purposes to note that the government amply demonstrated that its

agents seized over 200 kilograms of bundled cocaine after members

of the surveilled organization had transferred the bundles from a

ship to a small stash house on shore.

  D. The Informant's Account

          Next to testify was García's shipwreck companion turned

government informant.     He testified that he began working as a

boat captain for a cocaine trafficking organization in 2012.        He

described the organization's basic trafficking method: using small

boats to carry bundled cocaine bricks out to a larger cargo ship

waiting some twenty miles offshore, and then doing the same in

reverse once the larger ship approached the target destination.

          The   witness   described    several   specific   trafficking

voyages in which he took part.        He identified García as having

accompanied him on one trip in late 2012.        García's role was to

inspect the cocaine upon arrival to ensure the cargo made it

through the journey intact.    According to the witness's account,

he and García used a small boat to transport the cocaine from the

Venezuelan coast to a large cargo ship waiting offshore.          They

sailed on the larger ship until they neared the Puerto Rican coast,

at which time they offloaded the cocaine onto a small boat and set

off in the small boat for shore.       Shortly thereafter, the small

boat began to take on water.   The pair threw the cocaine overboard


                               - 5 -
and managed to stay afloat on the sinking vessel.        They eventually

caught the attention of a fishing vessel, which reported their

plight to the Coast Guard, leading to the duo's rescue.                  The

witness testified that he was subsequently questioned by Agent De

Jesús and eventually agreed to serve as an informant.

           Finally, the witness testified that García was involved

with the shipment to Guayanilla Bay in October 2013.         According to

the witness, although García did not accompany him on the actual

voyage, García helped to organize and load the cocaine at the point

of origin.   When the shipment arrived in Puerto Rico, the witness

informed Agent De Jesús of its location, enabling its seizure by

law enforcement.

  E. The May 2011 Seizure

           The final pieces of evidence presented by the government

brought the jury back in time to a smuggling incident from May

2011, before the start of the conspiracy for which García was on

trial.   The government had moved in limine indicating its intent

to introduce this evidence for the purpose of proving García's

knowledge and intent.    The May 2011 activity was part of the basis

of separate conspiracy charges against García which were pending

resolution in other proceedings.     García argued that the evidence

was   inadmissible.     The   district   court   did   not   rule   on   its

admissibility in advance of trial but ultimately permitted the

government to present the evidence to the jury.


                                 - 6 -
          The government employed three witnesses to do so.          Two

officers testified about their dramatic interception of a large

shipment of cocaine which had arrived in Puerto Rico in May 2011.

The third witness, a government informant (different from the one

who had been rescued with García in 2012),1 testified that in May

2011 he and García were involved with a large shipment of cocaine

to Puerto Rico.    This witness also authenticated a recording of a

phone call that he described as a conversation between himself and

García about the sale of six kilograms of cocaine.

  F. Conviction, Sentencing, Appeal

          The     jury   convicted   García,    and    a   Presentence

Investigation Report (PSR) was prepared, recommending a sentence

within the range of 235 to 293 months of imprisonment.               The

district court imposed a sentence of approximately 224 months,

reflecting a sentence at the lowest end of the recommended range

with a reduction for the time that García had spent incarcerated

in Colombia prior to his extradition to the United States.

          García    appealed,   challenging    the    introduction   of

"overview" testimony from several of the government's witnesses,

the admission of evidence regarding the cocaine seizure in May

2011, and the reasonableness of his sentence.


     1 Hereafter, we refer to this witness as "the 2011 informant"
when necessary to distinguish from the one who had been rescued
with García in 2012.       References hereafter simply to "the
informant" refer to García's shipwreck companion.


                                - 7 -
                    II. EVIDENTIARY CHALLENGES

          We tackle the evidentiary challenges first.   We conclude

that the trial court erred in permitting the government to solicit

"overview" testimony from Agent De Jesús and in allowing it to

present evidence relating to the May 2011 cocaine seizure.    But we

find both errors harmless and affirm García's convictions.

  A. Standard of Review

     Where an appellant objected to a district court's evidentiary

ruling at trial, we review the district court's decision for abuse

of discretion.    United States v. Watson, 695 F.3d 159, 162 (1st

Cir. 2012).   If our review shows that the trial court acted outside

the bounds of its discretion, then we vacate the conviction unless

the error was harmless.    United States v. Brown, 669 F.3d 10, 24

(1st Cir. 2012); Fed. R. Crim. P. 52(a).

     Where the appellant did not voice the same objection at trial,

we review only for plain error.    Watson, 695 F.3d at 162.   If we

find that the trial court plainly erred -- in other words, erred

in a way which is "clear or obvious" -- then we vacate the

conviction if the appellant persuades us both that the error

"affected his substantial rights" and that the error "seriously

affected the fairness, integrity, or public reputation of the

judicial proceedings."    Id. at 163; see also Rosales-Mireles v.

United States, 138 S. Ct. 1897, 1904-05 (2018).




                                - 8 -
  B. Overview Testimony

             García argues that certain statements made by Agent De

Jesús     early    in   the   trial    constituted   inadmissible    "overview"

testimony.        See United States v. Meises, 645 F.3d 5, 13 (1st Cir.

2011); United States v. Flores-De-Jesús, 569 F.3d 8, 17 (1st Cir.

2009); United States v. Casas, 356 F.3d 104, 118-19 (1st Cir.

2004).2    Because García failed to make this objection at trial, we

review for plain error.            See United States v. Laureano-Pérez, 797

F.3d 45, 66-67 (1st Cir. 2015); United States v. Valdivia, 680

F.3d 33, 47 n.10 (1st Cir. 2012).

             Testimony        by   a   law   enforcement   agent    constitutes

impermissible "overview" testimony when it effectively opines that

a defendant is guilty "based on the totality of information

gathered" in the agent's investigation, rather than relaying the

agent's first-hand experiences and observations.             Meises, 645 F.3d

at 15 (quoting Flores-De-Jesús, 569 F.3d at 19).               Such opinions

are impermissible coming from a lay witness,3 whose "testimony in


     2  Following García's lead, we focus on the "overview"
statements made by Agent De Jesús, but we acknowledge that García
also argues that former officer Gerardo Torres Molino likewise
provided impermissible overview testimony.        Because Torres's
testimony related to the investigation underlying the Rule 404(b)
evidence -- which we ultimately hold was admitted in error on other
grounds (as discussed below) -- we do not discuss Torres's
testimony here.
     3  Though not relevant here, such opinions are equally
impermissible coming from an expert. See Meises, 645 F.3d at 18
n.20; Casas, 356 F.3d at 120.


                                        - 9 -
the form of an opinion is limited to one that is . . . rationally

based on the witness's perception."             Fed. R. Evid. 701(a); see

also Meises, 645 F.3d at 15; Valdivia, 680 F.3d at 47 ("Because

the witness is, in essence, testifying about the results of a

criminal investigation before the government has presented any

evidence -- often including aspects of the investigation in which

he did not actually participate -- we have repeatedly admonished

the use of such testimony.").

           Such overview testimony from a law enforcement officer

remains    problematic        even    when    the    specific     information

undergirding the officer's conclusory statements eventually comes

into evidence.     See Flores-De-Jesús, 569 F.3d at 17.           The problem

is two-fold.      First, such testimony "effectively usurp[s] the

jury's role as fact-finder" by suggesting which inferences the

jury   should   draw   from    the   evidence     appropriately   before   it.

Meises, 645 F.3d at 16. "[H]aving [an agent] so testify amount[s]

to simply dressing up argument as evidence."            Id. at 17.    Second,

to the extent such testimony is a "preview of other witnesses'

testimony," it functions as an endorsement by the government of

the first-hand witness's account, thereby impermissibly bolstering

that witness's credibility.          Id.; see also Casas, 356 F.3d at 120

("Overview      testimony     by     government     agents   is   especially

problematic because juries may place greater weight on evidence

perceived to have the imprimatur of the government."); Flores-De-


                                     - 10 -
Jesús, 569 F.3d at 18 ("The overview testimony of a law enforcement

official is not simply a repetition (at best) of other evidence.

It is also, in effect, an endorsement of the veracity of the

testimony that will follow.").

           Of course, as long as a law enforcement agent's testimony

is limited to what he has gleaned from his first-hand observations,

there is nothing wrong with the agent "describ[ing] the course of

his investigation in order to set the stage for the testimony to

come."   Flores-De-Jesús, 569 F.3d at 19; see also United States v.

Rosado-Pérez, 605 F.3d 48, 56 (1st Cir. 2010) ("If a proper

foundation is laid, government witnesses may testify about matters

within their personal knowledge.").

           With   these   principles   in   place,   we   consider   the

testimony which García challenges here.       García primarily points

to various statements made by Agent De Jesús which mention the

existence and methods of "a cocaine trafficking organization"

without indicating any first-hand basis for the testimony.4           De


     4 Within his "overview" testimony argument, García includes
objections to De Jesús's testimony regarding the informant's
purported text messages with García. It remains unclear to us how
this testimony arguably constitutes impermissible overview.     It
consists of De Jesús authenticating screen shots he had taken of
text messages the informant had shown him on his phone, testifying
that the informant had told him that the messages were from a
conversation with García, and then reading the messages out loud.
Defense counsel preserved a hearsay objection to the testimony's
admission, but García provides no developed argumentation on
appeal that the testimony was hearsay or the messages improperly
authenticated. Even if we were to assume that the district court


                                - 11 -
Jesús relayed details of several of this organization's smuggling

ventures of which he had no personal knowledge.          Much of Agent De

Jesús's testimony detailed information De Jesús knew only because

his informant had told it to him.

             De Jesús further testified that he had been "advised

that two persons matching the modus operandi of the organization

had been rescued out at sea."       He proceeded to identify these two

persons as his later informant and García, and identified the

latter by name, by photograph, and by pointing to García in court.

De   Jesús   testified   briefly    about    having   interviewed   García

sometime after his rescue at sea.

             Aspects of this testimony raise some of the concerns

that have troubled us with previous uses of overview witnesses.

See, e.g., Casas, 356 F.3d at 118-19; Flores-De-Jesús, 569 F.3d at

23-24, 26-27.    Agent De Jesús testified "well beyond his personal

knowledge" when he discussed the existence, methods, and myriad

ventures of the smuggling operation.        Casas, 356 F.3d at 118.   Much




erred in overruling García's objection, we would find the error
harmless.   The informant later testified about these same text
messages and their connection to García.      Moreover, De Jesús's
testimony about the texts was so garbled it could hardly be said
to have helped the government's case: De Jesús mistakenly read the
messages out of order, he did not indicate who was the author of
each message, and numerous translation issues stilted the reading.
And to his botched reading of the messages, De Jesús added nothing,
for he neither analyzed nor interpreted them.




                                   - 12 -
of his "testimony was unquestionably hearsay. It unnecessarily

anticipated testimony that [the informant] would give himself. It

had the imprimatur problems we have described."                 Flores-De-Jesús,

569 F.3d at 23.       Most problematically, it identified García as a

member of the smuggling organization with whom the informant was

in communication.5       This was tantamount to "testif[ying] that . .

. the defendant[] was guilty of the conspiracy charged."                   Id. at

24 (quoting Casas, 356 F.3d at 119).

           But De Jesús stopped short of giving his own conclusions

about the role García played in the conspiracy, which we have

previously considered especially problematic.                    See    Flores-De-

Jesús, 569 F.3d at 24 (considering "[t]he most troubling part of

Agent Toro's testimony" to be "his conclusions about the roles of

the defendants in the conspiracy"); Meises, 645 F.3d at 16, 18

(holding inadmissible agent's testimony expressing "his opinions

as to defendants' roles in the conspiracy" because "it was patently

unfair   for   [Agent]    Cruz    to    present    his   view    of    appellants'

culpability").       Thus, the problem here is limited to the concern

that De Jesús's testimony may have been interpreted by the jury as

"vouching"     for   another     witness's      subsequent   testimony.        Cf.



     5 During its direct examination of Agent De Jesús, the
government asked whether "[the informant was] also communicating
to other members of the organization," to which De Jesús responded
"yes," and then stated that "he also had -- was communicating with
Adolfo Léon García-Sierra."


                                       - 13 -
Meises, 645 F.3d at 17-18 (considering "the problem with Cruz's

testimony [to] extend beyond vouching for what the jury may

perceive as a less credible witness").

              Still, the problem remains that De Jesús, like the agent

in Meises, "had no insight to offer the jurors based on personal

knowledge of the [defendant's] inculpatory conduct.                          Like them, he

had to rely on [an informant's] account."                        645 F.3d at 16.      But we

proceed      on    plain   error      review,     and       we    cannot    say   that   the

problematic        aspects     of     De   Jesús's      testimony          both   "affected

[García's]         substantial        rights"     and       "seriously      affected     the

fairness,         integrity,     or     public      reputation        of    the     judicial

proceedings."         Watson, 695 F.3d at 163.

              The factual matter provided by De Jesús's testimony

otherwise came into evidence.                   A member of the Coast Guard had

already testified about rescuing García and the other man at sea,

and    had    noted    that    the      story     they       told    to     explain    their

circumstance had struck him as implausible.                          And the informant

eventually testified extensively about his first-hand experiences

with    the       smuggling      operation        generally,         and     with     García

specifically.

              The    remaining        potential      prejudice       is     therefore    the

effect of De Jesús's testimony on the jury's assessment of the

informant's         credibility.           Without      a     doubt,       this   witness's

testimony was indispensable to the government's case, and it is


                                           - 14 -
impossible to divine the precise influence De Jesús's preview of

the witness's account may have had on the jury's assessment of the

witness's credibility.          But on plain error review García bears the

burden of persuading us that the errors plaguing De Jesús's

testimony harmed him, see United States v. Morris, 784 F.3d 870,

874 (1st Cir. 2015), and we are not persuaded that they did.                     The

informant stood up impressively well to cross examination.                        No

holes whatsoever were poked in his story.                    And that story was

consistent     with     other    competent      evidence     proffered      by   the

government:    most     importantly,       by   the   Coast    Guard       officer's

testimony and by the testimony regarding the Guayanilla seizure.

Consequently, García's challenge to the admittedly problematic

overview testimony provided by Agent De Jesús falters on the shoals

of plain error review. It provides no basis for relief.

  C. Rule 404(b) Evidence

           We turn next to García's second evidentiary challenge,

which concerns the admission of prior-bad-acts evidence under

Federal Rule of Evidence 404(b).            Before turning to the specifics

of García's challenge, we overview the basic legal landscape.

           Rule 404(b) concerns the admissibility of evidence of

"crimes, wrongs, or acts" other than those for which a defendant

is on trial.      Rule 404(b)(1) states that "[e]vidence of any other

crime,   wrong,    or   act     is   not   admissible   to    prove    a   person’s

character in order to show that on a particular occasion the person


                                       - 15 -
acted in accordance with the character."                     Thus, Rule 404(b)(1)

prohibits a particular inference one might draw from such evidence:

it "forbid[s] the prosecution from asking the jury to infer from

the fact that the defendant has committed a bad act in the past,

that he has a bad character and therefore is more likely to have

committed the bad act now charged."             United States v. Moccia, 681

F.2d 61, 63 (1st Cir. 1982) (Breyer, J.).                       We refer to this

inference as the forbidden "propensity inference."                     See, e.g.,

United States v. Varoudakis, 233 F.3d 113, 122 (1st Cir. 2000).

But   Rule   404(b)      does    not   render   inadmissible       prior-bad-acts

evidence     for   any    other    purpose,     such    as    to   prove   "motive,

opportunity,       intent,      preparation,    plan,    knowledge,        identity,

absence of mistake, or lack of accident." Fed. R. Evid. 404(b)(2).

             A trial court faced with a proffer of prior-bad-acts

evidence "must engage in a two-step analysis" to determine whether

the evidence should be admitted.           United States v. Tkhilaishvili,

926 F.3d 1, 15 (1st Cir. 2019); see also United States v. Martínez-

Mercado, 919 F.3d 91, 101 (1st Cir. 2019).              First, the trial court

must determine whether the evidence has a "special relevance" to

an issue in the case.             Tkhilaishvili, 926 F.3d at 15 (quoting

Veranda Beach Club Ltd. P'ship v. W. Sur. Co., 936 F.2d 1364, 1373

(1st Cir. 1991)); see also United States v. Sabean, 885 F.3d 27,

35 (1st Cir. 2018).          "Special relevance" is a bit of a misnomer,

for what step one requires is that the evidence be relevant "for


                                       - 16 -
any purpose apart from showing propensity to commit a crime."

United States v. Habibi, 783 F.3d 1, 2 (1st Cir. 2015) (quoting

United States v. Doe, 741 F.3d 217, 229 (1st Cir. 2013)); see also

Tkhilaishvili, 926 F.3d at 15 (explaining that step one of the

analysis is satisfied if the evidence is relevant for a purpose

other than "to show a defendant's evil inclination" (quoting

Veranda Beach, 936 F.2d at 1373)).      If the prior-bad-acts evidence

is relevant only for the forbidden propensity inference, then the

evidence is inadmissible under Rule 404(b)(1) and the inquiry ends.

See, e.g., Martínez-Mercado, 919 F.3d at 101-03.           Otherwise the

trial court advances to step two, the application of Federal Rule

of Evidence 403.   See, e.g., Habibi, 783 F.3d at 4.          Under Rule

403, the trial court may exclude the prior-bad-acts evidence if it

determines in its discretion that the probative value of the

evidence is substantially outweighed by any unfair prejudice.         See

Tkhilaishvili, 926 F.3d at 15; United States v. Hicks, 575 F.3d

130, 142 (1st Cir. 2009).

          With   that   prelude,   we   return   to   García's   specific

challenge.   García contends that the district court failed to

properly conduct each step of the Rule 404(b) analysis.          As to the

first step, he argues that the district court erred by failing to

require the government to specify the permissible purpose for which

the prior-bad-acts evidence was admissible, and he further argues

that there was no such permissible purpose.           García argues that


                               - 17 -
error at the second step flows from this initial error, for having

failed to specify any permissible purpose for which the prior-bad-

acts evidence was admissible, the district court was unable to

weigh the probative value of that evidence against any unfair

prejudice   it   could    cause.     Finally,    García   argues   that   the

probative    value   of    the     Rule   404(b)    evidence   was   indeed

substantially outweighed by its unfairly prejudicial effect.

            As we set out to explain, we disagree with García's

contention that the district court failed to conduct the two steps

of the Rule 404(b) analysis, but we agree that the outcome of that

analysis should have been the exclusion of the Rule 404(b) evidence

under Rule 403.      Determining that this error was also harmless,

however, we affirm García's convictions.

     1. Step One

            As García persistently objected to the admission of the

prior-bad-acts evidence at trial, we review the district court's

"ruling that [this] evidence was admitted consistent with [Rule]

404(b) . . . for abuse of discretion."             United States v. Gemma,

818 F.3d 23, 35 (1st Cir. 2016); see also United States v. Moon,

802 F.3d 135, 144 (1st Cir. 2015).           As we set out to explain, we

detect no abuse of discretion at step one.

            García contends that the district court procedurally

erred by failing to specify the particular purpose for which it

deemed the Rule 404(b) evidence admissible.           Cf. United States v.


                                    - 18 -
Arias-Montoya, 967 F.2d 708, 713 (1st Cir. 1992) (stating that

prior-bad-acts        evidence    "should       not   be   accepted   unless   the

government        articulates    with   suitable      precision   the     'special'

ground for doing so" (quoting United States v. García–Rosa, 876

F.2d 209, 221 (1st Cir. 1989), vacated on other grounds sub nom.

Rivera-Feliciano v. United States, 498 U.S. 954 (1990))).                        We

disagree.

                 García never requested that the district court clarify

the permissible purpose for which the Rule 404(b) evidence was

admissible, and the record before us indicates that it was clear

that       the   government   offered    this    evidence    to   prove   García's

knowledge and intent.6           While the judge never explicitly stated



       The government's notice of intent stated that the type of
       6

prior-bad-acts evidence which it would seek to admit "tend[s] to
prove that a required state of mind existed at the time required
by the instant accusations, establishing the existence of
significant probative value." The notice further pointed out that
"[t]he instant offenses require both that possession be knowing
and with intent to distribute." The defense can hardly complain
that this notice failed to communicate the purpose for which the
government purported to offer the prior-bad-acts evidence, as it
stated in its responsive motion that "[t]he United States is
evidently offering this evidence to prove 'knowledge and intent.'"
Moreover, when the court asked the government at trial to clarify
"the issue here that makes this 404(b) testimony relevant," the
government replied, "I think there is an issue of known possession
and intent -- or an issue of lack of mistake. And, hence, we
presume brother counsel is going to say, 'Oh, they were rescued.
By [sic] my guy didn't know anything about these drugs or anything
that was happening.'" And in a later colloquy between the judge
and defense counsel over the evidence's admissibility, the defense
acknowledged that it understood that the evidence was being offered
to prove "[k]nowledge or intent."


                                        - 19 -
the specific purpose for which he considered the prior-bad-acts

evidence admissible, this alone is not error.    See United States

v. Donovan, 984 F.2d 507, 511 (1st Cir.) (stating that "explicit

findings under Rule 404(b) . . . are not an invariable prerequisite

to the admission of Rule 404(b) evidence"), reheard on other

grounds, United States v. Aversa, 984 F.2d 493 (1st Cir. 1993).

Because the government had made clear the purposes for which it

was offering the prior-bad-acts evidence, the trial court acted

within its discretion by not expressly stating the permissible

relevance for which it deemed the evidence admissible.

          As to whether the prior-bad-acts evidence was in fact

relevant to García's knowledge or intent, we agree with the

government that it was arguably relevant to García's knowing

participation in the cocaine smuggling operation.7     Through the



     7 We set intent aside. The government has failed to provide
us with any case-specific explanation for how the prior-bad-acts
evidence offered here was relevant to García's intent. Cf. United
States v. Henry, 848 F.3d 1, 9 (1st Cir. 2017) (emphasizing that
district courts must "carefully consider the proponent's assertion
of why a prior [bad act] has special relevance and examine whether,
in the particular case-specific circumstances, the proponent is
simply attempting to disguise propensity evidence by artificially
affixing it with the label of a permitted Rule 404(b)(2) purpose");
see also Martínez-Mercado, 919 F.3d at 102 (cautioning that "the
relevance of a prior conviction admitted to prove 'intent' . . .
may rest on little more than propensity" (quoting Henry, 848 F.3d
at 15 (Kayatta, J., concurring))); United States v. Lynn, 856 F.2d
430, 436 (1st Cir. 1988) (noting that, absent the forbidden
propensity inference, "the probative worth of [the defendant's]
conviction toward proving his intent to commit the instant offense
is difficult to conceptualize").


                              - 20 -
prior-bad-acts evidence, the government sought to show that García

had previously smuggled cocaine from South America to Puerto Rico

by sea.        If credited, this evidence would tend to decrease the

likelihood that García was ignorant of the illicit purpose of the

sea voyage on which he had embarked in December 2012, an argument

the government may have fairly anticipated given that García had

told Agent De Jesús that the purpose of the ill-fated trip had

been to transport gasoil.          Cf. United States v. Robles-Alvarez,

874 F.3d 46, 51 (1st Cir. 2017) (considering evidence of prior

drug smuggling trip relevant where defense might have argued "that

the appellant's mere presence with [a co-conspirator] on the

voyages was not sufficient to support a conviction").

               García complains that he never actually defended against

the charges based on a lack of knowledge.              But knowledge was an

element of the crimes charged that the government had to prove,

and nowhere did García "express a clear and unequivocal intention

to remove" the issue of knowledge from the trial.             United States

v. Garcia, 983 F.2d 1160, 1174 (1st Cir. 1993) (emphasis omitted).

Absent    an    "offer   to   stipulate"   or   its   practical   equivalent,

evidence of García's knowledge was relevant to the case and not

barred by Rule 404(b).          Id.; see also Henry, 848 F.3d at 9 ("A

defendant's failure to argue lack of knowledge . . . does not

'remove th[at] issue[] from the case.'" (quoting United States v.

Pelletier, 666 F.3d 1, 6 (1st Cir. 2011))).


                                    - 21 -
            In short, the district court permissibly considered the

prior-bad-acts evidence "specially" relevant for proving García's

knowledge.    See, e.g., United States v. Lopez-Cotto, 884 F.3d 1,

13-14 (1st Cir. 2018).       There was no abuse of discretion at step

one.

       2. Step Two

            Though it was acceptable for the district court to

consider the prior-bad-acts evidence proffered by the government

probative as to knowledge and thus not barred by Rule 404(b)(1),

the court was nonetheless obliged to consider whether the admission

of this evidence would unfairly prejudice García and to exclude

the evidence if its probative value was substantially outweighed

by its prejudicial effect.       See Fed. R. Evid. 403; Tkhilaishvili,

926 F.3d at 15.        Because García objected to the admission of the

prior-bad-acts evidence at trial under Rule 403, we review the

district     court's     admission    of   the   prior-bad-acts   evidence

notwithstanding that objection for abuse of discretion. See Gemma,

818 F.3d at 35.

            At the outset, we reject García's contention that the

district court failed to conduct Rule 403 balancing at all.

Although the court did not do so explicitly, the record indicates

that the court performed the requisite balancing implicitly.           See

United States v. Breton, 740 F.3d 1, 15 (1st Cir. 2014) ("[T]he

absence of an express Rule 403 finding . . . does not mean the


                                     - 22 -
district judge failed to perform this analysis.").                  Prior to the

introduction of the evidence on the third day of trial, there was

an extensive discussion on its admissibility.                 It is clear from

this discussion that the court understood García's objection to

the evidence to be rooted in Rule 403.                 Moreover, the court's

questions to counsel indicate that it considered both the prejudice

and the probative value of this evidence.              It is also evident from

the court's subsequent questions that it continued to consider the

value and prejudice of the evidence as it was presented.

             Nonetheless, we disagree with the outcome of the court's

implicit balancing.         The prior-bad-acts evidence had marginal

permissible        relevance;     it     was     lengthy,     confusing,      and

unaccompanied by sufficient guidance from the court; and (as is

often the case with prior-bad-acts evidence) the potential for

prejudice was fairly obvious.             To explain, we first review the

prior-bad-acts evidence which the government presented.                  We then

describe its limited permissible probative value, how that value

was overshadowed by its potential for prejudice and confusion, and

how   this   prejudice     and   confusion       was   not   mitigated   by   the

instructions provided to the jury.

             The    government   used    three    witnesses    to   present   the

prior-bad-acts evidence.         First, the two officers described their

surveillance of a drug trafficking organization's members and

activities.        They testified in detail about an incident in which


                                       - 23 -
a cargo van that they had been surveilling fled inspection at a

ferry terminal.   The high-speed chase which ensued ended only when

the fleeing van lost control and crashed in a field.         The officers

testified that they recovered from the van 525 kilograms of cocaine

wrapped in black plastic bags.      Photographs of the van, the ferry,

and the cocaine were all introduced into evidence.

           The officers' testimony did not connect the May 2011

cocaine seizure to García, whom the officers never mentioned.         The

government instead attempted to make this connection through the

2011 informant.       This witness    testified that he knew García

personally.   He further testified that around May 2011 there was

a "negotiation" regarding 525 kilograms of cocaine with which

García was involved.        The witness stated that García helped to

coordinate the transportation of this cocaine to Puerto Rico.           A

recording was then played aloud of a phone conversation which the

witness described as between himself and García.        The conversation

concerned the sale of six kilograms of cocaine.         The Rule 404(b)

presentation concluded with defense counsel cross-examining the

witness about his own criminal activity and plea agreements.

           Federal Rule of Evidence 403 allows a court to "exclude

relevant   evidence    if    its   probative   value   is   substantially

outweighed by a danger of," among other things, "unfair prejudice,

confusing the issues, [or] misleading the jury." "Unfair prejudice

'speaks to the capacity of some concededly relevant evidence to


                                   - 24 -
lure the factfinder into declaring guilt on a ground different

from proof specific to the offense charged.'"                 United States v.

DiRosa, 761 F.3d 144, 153 (1st Cir. 2014) (quoting Old Chief v.

United States, 519 U.S. 172, 180 (1997)).

            As   discussed    above,    evidence    that      García    had   been

previously involved in maritime cocaine smuggling was relevant to

García's knowledge that the voyage he had embarked on in December

2012 had as its true purpose the illicit smuggling of cocaine, not

the   innocent   transportation    of    gasoil.        But    the     government

introduced ample evidence establishing this knowledge apart from

the   prior-bad-acts    presentation       --    namely,      the    informant's

extensive   testimony   about    both    his    conversations        with    García

concerning the smuggling operation and his observations of García

participating in the smuggling operation, as well as photographs

of the informant's text messages with García pertaining to the

failed December 2012 voyage. This independent evidence of García's

knowledge undermined the marginal value of the prior-bad-acts

evidence to the government's case.             See Varoudakis, 233 F.3d at

123 (finding that prior-bad-acts evidence ought to have been

excluded under Rule 403 where "the government did not need the

[prior-bad-acts] evidence to prove [the defendant's] knowledge");

cf. Lynn, 856 F.2d at 436 (questioning the probative value of

prior-bad-acts     evidence    offered    to     show   intent       where    "the

government would have succeeded in proving intent should the jury


                                  - 25 -
believe the testimony of [other witnesses], rendering negligible

their [sic] need to show intent by the prior bad acts").

            And while the probative value of the prior-bad-acts

evidence was thus relatively low, the prejudice worked by its

admission was comparatively high due to the danger it presented of

confusing    the   jury     and   luring     it   into   forbidden    propensity

reasoning. The Rule 404(b) evidence related to a separate cocaine-

smuggling operation not straightforwardly connected to García.

Consequently, its introduction resulted in a "mini-trial" through

which the government sought to establish that García really was

implicated in the May 2011 cocaine seizure.              See United States v.

Gilbert, 229 F.3d 15, 24 (1st Cir. 2000) (rejecting government's

challenge to the exclusion of prior-bad-acts evidence in part

because district court's "concerns about the extent to which

[whether the prior bad act had even occurred] would have to be

litigated during the course of trial" were warranted).                The prior-

bad-acts evidence presented in this case spanned three witnesses

and two days of trial, it sparked the introduction of photographs

and   the   playback   of    a    recorded   phone   call,   and     it   required

considerable detective work by the jury to draw from the disjointed

pieces of this colorful presentation the conclusion that García

had been involved with the May 2011 cocaine shipment.

            Moreover, to avoid improper use of this evidence, the

jury would have had to close its mind to the all-too tempting


                                      - 26 -
inference that because García had been involved with a cocaine

smuggling conspiracy in 2011 he was more likely to have been

involved with a cocaine smuggling conspiracy in 2012-2014.                      See

Varoudakis,    233   F.3d   at   123     ("[T]he   more   the    prior    bad   act

resembles the crime, the more likely it is that the jury will"

fall into forbidden propensity reasoning); Lynn, 856 F.2d at 436

("The   ordinary     inference    here    would    seem   very   close     to   the

inference the Rule was designed to avoid.").               Instead, the jury

would have had to infer from all the evidence presented of the May

2011 cocaine seizure only that García knew that he was not out

transporting gasoil when he was rescued in December 2012.                   In the

circumstances of this case, the permitted use of the Rule 404(b)

evidence was much less natural and intuitive than the forbidden

propensity use, adding to the danger of unfair prejudice.

            Sometimes careful limiting instructions can cure the

prejudice     that    would      otherwise     render     inappropriate         the

introduction of prior-bad-acts evidence.            See, e.g., United States

v. Manning, 79 F.3d 212, 217 (1st Cir. 1996) (stating that "[t]he

district court minimized any prejudicial impact of the prior drug

dealing evidence by instructing the jury, contemporaneously and

again in its final instructions, about the proper use of prior bad

act evidence").

            But    for   limiting        instructions      to    be      "suitably

prophylactic" in the Rule 404(b) context, they must guide the


                                    - 27 -
jury's attention away from the forbidden propensity inference by

clearly directing it toward the specific permissible relevance

that the prior-bad-acts evidence has to the case.           Sabean, 885

F.3d at 38, 35 (quoting United States v. Mehanna, 735 F.3d 32, 64

(1st   Cir.     2013))   (considering   sufficiently   curative   court's

instructions to the jury "that the government was offering the

[Rule 404(b)] testimony "as evidence of what the Government says

is the defendant's motive to commit the [crimes charged]" and that

the evidence was to be considered only for this specified, limited

purpose); United States v. Newsom, 452 F.3d 593, 606 (6th Cir.

2006) (urging district courts to include in jury instructions "the

specific factor named in the rule that is relied upon to justify

admission of the [prior bad] acts evidence" (quoting United States

v. Johnson, 27 F.3d 1186, 1194 (6th Cir.1994))); see also Pattern

Criminal Jury Instructions for the District Courts of the First

Circuit, § 2.06, cmt. 3 (updated July 28, 2014) ("Courts should

encourage counsel to specify and limit the purpose or purposes for

which prior act evidence is admitted . . . . Instructions for

purposes other than that for which the specific evidence was

admitted should not be given.").

              Here, the trial court twice cautioned the jury about the

limited proper use of the prior-bad-acts evidence.           Before the

2011 informant testified, the court told the jury that the prior-

bad-acts evidence was not to be used to infer García's propensity


                                  - 28 -
for criminal behavior, but was only to be used "to show that he

may have had a motive, an opportunity, an intent, or to prove

preparation, plan, knowledge, identity, absence of mistake or lack

of accident in what he did."   In giving the jury its final charge,

the court provided a similarly all-encompassing instruction:

           You have heard evidence that the Defendant
           previously committed acts similar to those
           charged in this case. You may not use this
           evidence to infer that, because of his
           character, the Defendant carried out the acts
           charged in this case.      You may, however,
           consider this evidence only for the limited
           purpose of deciding whether the Defendant had
           the state of mind or intent necessary to
           commit the crimes charged in the indictment,
           or whether the Defendant had a motive or the
           opportunity to commit the acts charged in the
           indictment, or whether the Defendant acted
           according to a plan or in preparation for
           commission of a crime, or whether the
           Defendant committed the acts he is on trial
           for by accident or mistake.

This latter instruction was specifically requested by defense

counsel, and the omnibus nature of both instructions tracks the

explanations of the permissible relevance of the prior-bad-acts

evidence provided several times to the court by the government at

sidebar.

           Given that both parties promoted these instructions, it

is certainly understandable that the district court provided them.

Nonetheless,   the   overinclusive   nature   of   the   instructions

prevented them from focusing the jury's attention on the one

permissible use of the prior-bad-acts evidence in this case: to


                               - 29 -
prove       that       Garcia   likely   would     not    have   confused    a   ship

transporting gasoil with a ship engaged in smuggling a large

shipment of cocaine.              Without case-specific guidance on how to

otherwise use the prior-bad-acts evidence, it was all too likely

that       the   jury     would    engage    in   the    forbidden   but    intuitive

propensity reasoning.             See Varoudakis, 233 F.3d at 125 (explaining

that the propensity inference "is not rejected because character

is irrelevant; on the contrary, it is said to weigh too much with

the jury and to so overpersuade them as to prejudge one with a bad

general record and deny him a fair opportunity to defend against

a particular charge" (quoting Michelson v. United States, 335 U.S.

469, 475–76 (1948))).             Neither instruction effectively trained the

jury's attention on the narrow, permissible use of the prior-bad-

acts evidence in this case (to establish knowledge), and so we are

doubtful that the instructions prevented misuse of the prior-bad-

acts evidence or dispelled confusion about that evidence's proper

relevance to the crimes charged.              Consequently, we cannot consider

these instructions "suitably prophylactic," Sabean, 885 F.3d at 38

(quoting Mehanna, 735               F.3d at 64);        they did not effectively

mitigate         the    prejudice    posed   by   the    prior-bad-acts      evidence

admitted in this case.8


       To be clear, the misstep we identify is not the provision
       8

of the instructions, in which both parties had a hand, but the
admission of the overly prejudicial, minimally valuable prior-bad-
acts evidence, whose prejudice the instructions did not cure.


                                         - 30 -
     In sum, "[t]he propensity danger of the [prior-bad-acts]

evidence was unmistakable" here, and substantially outweighed its

limited probative value.     Varoudakis, 233 F.3d at 124.       The

district court exceeded the bounds of its discretion when it

implicitly determined otherwise.

     3. Harm

          We turn to whether the erroneous admission of the Rule

404(b) evidence in this case prejudiced García.   "An error will be

treated as harmless only if it is 'highly probable' that the error

did not contribute to the verdict."     United States v. Kilmartin,

944 F.3d 315, 338 (1st Cir. 2019) (quoting United States v. Fulmer,

108 F.3d 1486, 1498 (1st Cir. 1997)).   To analyze whether an error

was harmless we must divine from "the record as a whole . . . the

probable impact of the improper evidence upon the jury."    Fulmer,

108 F.3d at 1498 (quoting United States v. Melvin, 27 F.3d 703,

708 (1st Cir. 1994)).   In doing so, we consider factors such as

"the centrality of the tainted material, its uniqueness, its

prejudicial impact, the uses to which it was put during the trial,

[and] the relative strengths of the parties' cases."     Kilmartin,

944 F.3d at 338 (quoting United States v. Piper, 298 F.3d 47, 57

(1st Cir. 2002)).    In a criminal case, the crucial factor is

typically "the strength or weakness of the government's evidence

of guilt" less the improperly admitted evidence.     Kilmartin, 944

F.3d at 338.


                              - 31 -
            The admission of the prior-bad-acts evidence in this

case, though error, was harmless.            The government's case against

García was strong.      García was found on a small sinking boat off

the coast of Puerto Rico without any plausible explanation for how

he had gotten there, and his boat-mate provided a detailed, first-

hand narrative that explained the occurrence as one of a series of

cocaine smuggling ventures in which García had participated.                   His

mate's testimony was corroborated in other respects by records of

his text messages (which the mate described as a discussion between

himself and García about García's having met with one of the

smuggling   organization's       leaders     to   discuss    the   failed     2012

operation), and by the successful cocaine seizure at Guayanilla,

and it was in all respects uncontradicted.            We therefore consider

it "highly probable" that the admission of the evidence pertaining

to the May 2011 cocaine seizure was not a determinative factor in

the jury's guilty verdict.        See id.

  D. Cumulative Error

            Finally, García argues that his convictions should be

vacated based on the collective impact of the evidentiary missteps

in his trial.     We accept that the cumulative prejudicial effect of

independently innocuous trial errors may warrant a new trial. See,

e.g., United States v. Peña-Santo, 809 F.3d 686, 702 (1st Cir.

2015)   ("[I]ndividual    errors,       insufficient        in   themselves     to

necessitate   a   new   trial,    may   in    the   aggregate      have   a   more


                                   - 32 -
debilitating effect." (quoting United States v. Sepúlveda, 15 F.3d

1161, 1195–96 (1st Cir. 1993))).           But here, for the same reasons

that   we   find   each   of    the   evidentiary   errors   which    we   have

identified harmless, we find them collectively so as well.

            The convictions are therefore affirmed.

                       III. SENTENCING CHALLENGE

            García argues that his sentence is unreasonable on two

grounds.        First, he argues that the district court erred by

imposing    a    supervisory     role   enhancement    without   identifying

evidence that García played a supervisory role in the conspiracy.

Second, García argues that there is an unwarranted disparity

between his sentence and those of his codefendants.                  Though we

find the second claim to lack merit, we agree with García that the

record does not support the imposition of the supervisory role

enhancement.

  A. Standard of review

            Since García also raised before the district court the

challenges to his sentence based upon both the supervisory role

enhancement      and   the     purportedly     unwarranted   sentence-length

disparity, his claims are preserved on appeal.               García fashions

these claims as both procedural and substantive challenges to his

sentence.

            When considering a preserved claim that a sentence is

the result of procedural error, we review the district court's


                                      - 33 -
"interpretations and applications of the [sentencing] guidelines"

de novo, its judgment-calls for abuse of discretion, and its

factual findings for clear error.       United States   v.   Flores-

Quinoñes, 985 F.3d 128, 133 (1st Cir. 2021) (quoting United States

v. Reyes-Torres, 979 F.3d 1, 7 (1st Cir. 2020)); see also United

States v. Reyes-Santiago, 804 F.3d 453, 468 (1st Cir. 2015).

          When faced with a preserved claim that a sentence is

substantively unreasonable, we review for abuse of discretion.

Flores-Quiñones, 985 F.3d at 133. Under this deferential standard,

we will affirm a sentence as reasonable so long as the sentencing

court's rationale is "plausible" and the sentence is "defensible."

United States v. Gierbolini-Rivera, 900 F.3d 7, 12 (1st Cir. 2018)

(quoting United States v. Martin, 520 F.3d 87, 96 (1st Cir. 2008));

see also Reyes-Santiago, 804 F.3d at 468.

  B. Supervisory role enhancement

          As recommended in the PSR, the district court imposed a

two-level enhancement to García's base offense level pursuant to

§3B1.1(c) of the United States Sentencing Commission Guidelines

Manual (Nov. 2016) ("the Guidelines" or "U.S.S.G."), which allows

for such an increase "if the defendant was an organizer, leader,

manager, or supervisor" in the offense.9    We set out the relevant


     9 Section 3B1.1(c) applies to "criminal activity involv[ing]
at least two, but fewer than five, complicit individuals." United
States v. Ilarraza, 963 F.3d 1, 13 (1st Cir. 2020)(quoting United
States v. Al-Rikabi, 606 F.3d 11, 14 (1st Cir. 2010)). Since the


                              - 34 -
legal      principles    first   and    then     address      García's     particular

arguments.

              The determination of which type of role a defendant

played in an offense is a factual one, reversible only if clearly

erroneous.      See Ilarraza, 963 F.3d at 13; see also United States

v.   Cortez-Vergara,       873   F.3d    390,    393    (1st    Cir.      2017).     At

sentencing, "[t]he government bears the burden of proving that an

upward role-in-the-offense adjustment is appropriate in a given

case."      Al-Rikabi, 606 F.3d at14. To properly impose the upward

adjustment,      the     sentencing     court    must    be    satisfied      that   a

preponderance of the evidence supports the government's claim that

the defendant acted as an organizer, leader, manager, or supervisor

in the commission of the offense.               Id.; see also United States v.

Medina, 167 F.3d 77, 79 (1st Cir. 1999).

              A supervisory or managerial role is evidenced by some

"manifestation      of    authority"      on    the    part    of   the    defendant.

Savarese, 686 F.3d          at 20.10      The authority possessed by the


drug-smuggling conspiracy at issue in this case involved nineteen
codefendants, it is unclear why the PSR recommended the aggravating
role enhancement pursuant to §3B1.1(c) rather than pursuant to
§§3B1.1(a) or (b), which are expressly applicable to more extensive
criminal activity.    But the government has not challenged the
sentence, and the use of §3B1.1(c) benefits rather than harms the
defendant. Therefore, we analyze whether García qualified for an
enhancement under §3B1.1(c) without regard for the extensivity of
the underlying criminal activity. See United States v. Savarese,
686 F.3d 1, 21 n.16 (1st Cir. 2012).
      10The Guidelines generally distinguish "leadership [or]
organizational role[s] from one[s] of mere management or


                                        - 35 -
defendant may be fairly minimal; "a defendant need not be at the

top of a criminal scheme to be a manager or supervisor."          United

States v. Goldberg, 105 F.3d 770, 777 (1st Cir. 1997).         "[W]e have

even held that, in some circumstances, the government need only

show by a preponderance of the evidence          'that the defendant

exercised authority or control over another participant on one

occasion.'"   Savarese, 686 F.3d at 20 (quoting United States v.

García–Morales, 382 F.3d 12, 20 (1st Cir. 2004)); see also United

States v. Cruz, 120 F.3d 1, 3-4 (1st Cir. 1997) (en banc).             Yet

not all roles arguably termed "supervisory" warrant an enhancement

under   §3B1.1(c).   The    enhancement   is   proper   only   where   the

defendant exercised some degree of authority or control over

another criminal actor; that the defendant may have managed or

supervised a particular criminal activity is insufficient.        United

States v. Prange, 771 F.3d 17, 34 (1st Cir. 2014); see also Flores-

De-Jesús, 569 F.3d at 35.




supervision," U.S.S.G. §3B1.1, cmt. n.4, with the latter roles
denoting less responsibility, id. at cmt. background.       Under
§3B1.1(c), however, the distinction lacks a difference, since a
defendant found to have played any of these four roles warrants
the same two-level enhancement to his base level offense.
Accordingly, even though the PSR adopted by the sentencing court
found that "the defendant was considered to be a leader in the
organization," it was not error to impose the enhancement as long
as the defendant could have been found to be merely a manager or
supervisor. We therefore focus on whether this lower bar was met.




                                - 36 -
            With   this   background   in     mind,    we    turn     to   García's

arguments.     First,     García   argues    that     it    was   error     for    the

sentencing court to fail to make specific findings to support the

upward adjustment based on García's alleged supervisory role.

Second, García argues that it was error for the court to find that

García had a supervisory role in the smuggling organization,

contending that the trial evidence established at most that he was

a mere "stevedore, loading and unloading cargo at both ends of a

venture."     There is some force to the first claim, but our

agreement with the second determines the appropriate relief here.

            "Without      reasonably    specific           findings        or     some

satisfactory surrogate in the record, we are unable to engage in

meaningful review to determine whether the decision [to impose a

role-in-the-offense enhancement] was clearly erroneous."                        Medina,

167 F.3d at 80.      Of course, "sentencing judges need not explain

their reasoning in exquisite detail, especially when the reasons

are 'evident from the record.'"             United States v. Zehrung, 714

F.3d 628, 631 (1st Cir. 2013) (quoting United States v. Stella,

591 F.3d 23, 28 (1st Cir. 2009)).           "But . . . in the end we must

be able to figure out what they 'found and the basis for the

findings to the extent necessary to permit effective appellate

review.'"    Id. at 632 (quoting United States v. Van, 87 F.3d 1, 3

(1st Cir. 1996)).         As the Supreme Court has stressed, "[b]y

articulating reasons, even if brief, the sentencing judge . . .


                                   - 37 -
assures reviewing courts (and the public) that the sentencing

process is a reasoned process."    Rita v. United States, 551 U.S.

338, 357 (2007).   Particularly where the underlying facts of a

case involve multiple transactions and a web of participants, and

where the PSR "does not even minimally focus on the specific

considerations necessary" to support a finding that a defendant

occupied an aggravating role in the offense, "it is necessary that

the district judge make sufficient findings to articulate the

rationale" for the aggravating role enhancement.     United States

v. Catano, 65 F.3d 219, 230 (1st Cir. 1995).

          Here, as in Catano, "[n]either the PSR nor the sentencing

transcript discusses [the defendant's] involvement or identifies

why" the defendant was considered a manager or supervisor in the

cocaine smuggling conspiracy.     Id.   At the sentencing hearing,

García personally and through counsel argued that García did not

have a supervisory role in the smuggling organization.         The

district court did not directly respond but stated that García's

base offense level was increased two levels pursuant to §3B1.1(c)

"[b]ecause he was an organizer, leader, manager, or supervisor in

the criminal activity," and that "the pre-sentence investigation

report satisfactorily reflects the components of Mr. García's

offense by considering its nature and circumstances."

          The PSR, in turn, states in support of the §3B1.1(c)

enhancement only that "[a]ccording to trial notes and discovery


                              - 38 -
reports, the defendant was considered to be a leader in the

organization."    This is curious, because elsewhere the PSR has a

section entitled "Roles of the Members of the Conspiracy," and

though it lists the conspiracy's "leaders," that list does not

include García.    Instead, García is listed as a "transporter."

The only other facts in the PSR pertinent to García's role are

found in the section "Acceptance of Responsibility."         There, the

PSR states that García "noted that he did not give orders to

anybody," "acknowledge[d] that he supported [a co-conspirator],"

and "noted that he did not supervise anybody."

           That neither the PSR nor the district court offered any

explanation for rejecting García's claim that he was neither a

leader nor a supervisor in the organization complicates our review,

for a defendant being sentenced "is entitled to reasoned findings,

on   a   preponderance   standard,   not   to   an   appellate   court's

assumptions drawn free-form from an inscrutable record."         Catano,

65 F.3d at 230 (quoting United States v. McDowell, 918 F.2d 1004,

1012 n.8 (1st Cir. 1990)).

           The government argues that the dearth of fact-finding in

support of the §3B1.1(c) enhancement does not warrant remand in

this case because the basis for the enhancement was "evident from

the record," Zehrung, 714 F.3d at 631 (quoting Stella, 591 F.3d at

28), obviating the need for the district court to explain its

reasoning.   We disagree.


                                - 39 -
              There is    no evidence in the record to support the

government's claim that García oversaw any of the organization's

workers.       Rather,    the    portions   of    the    record        cited    by    the

government show only that García packaged and waterproofed the

drugs and chatted with others about the operation.                      The evidence

which most strongly supports the government's characterization of

García is the informant's testimony that one of the conspiracy's

leaders had told him that García "was going to take care of

organizing the entire [October 2013] trip."                 But when asked on

direct to clarify what García was organizing, the informant replied

"the cocaine, what I was going to be carrying."                 And the government

points to no evidence showing that García ever directed a single

person to perform a single task for the conspiracy.                       See United

States v. Fuller, 897 F.2d 1217, 1221 (1st Cir. 1990); United

States v. Altagracia Castillo, 145 F. App'x 683, 685 (1st Cir.

2005); Cf. García–Morales, 382 F.3d at 20.

              We cannot agree with the government that it was evident

from   this    record     that   the   supervisory       role    enhancement          was

warranted.      While it appears that García was in charge of certain

tasks, like preparing the cocaine for the voyage and inspecting it

upon   arrival,     the     government's        burden   was      to     show    by    a

preponderance of the evidence that García exercised authority or

control over other participants in the smuggling venture.                             See

Prange, 771 F.3d at 34; cf. Flores-De-Jesús, 569 F.3d at 35


                                       - 40 -
(stating that evidence that defendant "ke[pt] the drug point well-

stocked and collect[ed] the proceeds . . . is insufficient to

establish the requisite control over another criminal actor that

our case law requires").

           This the government has not done.             Nor could it, there

being no evidence in the record that García managed or supervised

at least one other person.        Thus, the role-in-the-offense finding

is clearly erroneous, and resentencing is warranted.                 See, e.g.,

Al-Rikabi, 606 F.3d at 16 (vacating sentence and remanding for

resentencing where district court's finding that defendant "was an

organizer,        leader,   manager,    or     supervisor"   under     U.S.S.G.

§3B1.1(c) was clearly erroneous); United States v. Ramos-Paulino,

488 F.3d 459, 464 (1st Cir. 2007) (same).

  C. Disparities

           Finally, García argues that his sentence is unreasonable

because it is significantly longer than the sentence imposed upon

several of his co-conspirators.          See 18 U.S.C. § 3553(a)(6) ("The

court, in determining the particular sentence to be imposed, shall

consider . . . the need to avoid unwarranted sentence disparities

among defendants with similar records who have been found guilty

of similar conduct.").        Indeed, García's approximately 224-month

sentence     is     six-and-a-half     years    longer   than   any    of    his

codefendants' sentences and more than double the sentence imposed

on the conspiracy's head honcho, Francisco Merán Montero.                   This


                                     - 41 -
disparity is problematic, García avers, because many of these

codefendants were bigger fish in the criminal syndicate than García

and responsible for smuggling greater quantities of cocaine.            We

review the consistency of García's sentence with § 3553(a)(6) for

abuse of discretion, see United States v. Bedini, 861 F.3d 10, 21

(1st Cir. 2017); United States v. Acevedo, 824 F.3d 179, 186 (1st

Cir. 2016), and we find no such abuse here.

            "[A] sentence may be 'substantively unreasonable because

of the disparity with the sentence given to a codefendant.'"

Reyes-Santiago, 804 F.3d at 467 (quoting United States v. Reverol-

Rivera, 778 F.3d 363, 366 (1st Cir. 2015)). But "'[a] well-founded

claim of disparity' must compare 'apples . . . to apples.'"

Bedini, 861 F.3d at 21 (quoting United States v. Mateo–Espejo, 426

F.3d 508, 514 (1st Cir. 2005)).        Consequently, a disparity claim

will not succeed if there are "material differences between [the

complaining defendant's] circumstances and those of their more

leniently   punished     confederates."     United   States   v.   Galindo-

Serrano, 925 F.3d 40, 52 (1st Cir. 2019) (quoting Reyes-Santiago,

804 F.3d at 467).

            Here, there is no undue disparity.             The fact that

García's co-conspirators received shorter sentences than García is

fully   explained   by    their   materially   different   circumstances.

Whereas García went to trial, his codefendants pled guilty.           See,

e.g., Galindo-Serrano, 925 F.3d at 52; Bedini, 861 F.3d at 21-22;


                                   - 42 -
see also Reyes-Santiago, 804 F.3d at 467 (noting that it is

"permissible [to] distin[guish] between co-defendants who go to

trial and those who plead guilty, between those who cooperate and

those who do not" (internal citations omitted)).                    The plea deals

accepted     by     García's        codefendants          include    drug-quantity

stipulations      which    account    for    much    of    the   disparity   García

complains of.       And "to the extent [García] is challenging fact-

bargaining in general . . . th[is] argument[] also fail[s].                      We

have upheld the practice generally."                United States v. Hall, 557

F.3d 15, 21 (1st Cir. 2009); see also United States v. Rodriguez,

162 F.3d 135, 152-53 (1st Cir. 1998).

           Finally,       because    García    never       requested   a   downward

variance based upon the disparity, cf. Robles-Alvarez, 874 F.3d at

52-53, but merely used the disparity argument in support of his

recommended Guidelines calculation, and because the reason for the

disparity was apparent from the plea agreements, the district court

acted within its discretion by declining to specifically address

García's disparity argument at sentencing, see United States v.

Rivera-Morales, 961 F.3d 1, 20 (1st Cir. 2020).                        As either a

procedural     or   a     substantive       challenge,      therefore,     García's

disparity-based objection to his sentence fails.

                               IV. CONCLUSION

           For the foregoing reasons, we affirm the convictions but

vacate the sentence and remand for resentencing.


                                      - 43 -